      Case: 3:19-cv-00809-wmc Document #: 143 Filed: 05/03/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF WISCONSIN
__________________________________________
                                           )
UNITED STATES SECURITIES                   )
AND EXCHANGE COMMISSION,                   )
                                           )
                  Plaintiff,               )
                                          )
            v.                            )  Case No. 19-cv-809
                                          )
BLUEPOINT INVESTMENT COUNSEL ,            )
LLC, MICHAEL G. HULL,                     )
CHRISTOPHER J. NOHL,                      )
CHRYSALIS FINANCIAL LLC,                  )
GREENPOINT ASSET MANAGEMENT II            )
LLC, GREENPOINT TACTICAL                  )
INCOME FUND LLC and GP                    )
RARE EARTH TRADING ACCOUNT LLC            )
                                          )
                  Defendants.              )

        MOTION OF DORESSIA L. HUTTON TO WITHDRAW AS COUNSEL

       Doressia L. Hutton respectfully requests the entry of an order allowing her to withdraw as

counsel for Plaintiff United States Securities and Exchange Commission (“SEC”) because she

has resigned from her employment at the SEC effective May 3, 2021. Christopher H. White and

Timothy Stockwell will continue as counsel for the SEC.

May 3, 2021                                 Respectfully submitted,

                                            UNITED STATES SECURITIES
                                            AND EXCHANGE COMMISSION

                                            By: Doressia L. Hutton
                                            Doressia L. Hutton (HuttonD@sec.gov)
                                            Christopher H. White (WhiteCh@sec.gov)
                                            Timothy Stockwell (Stockwellt@sec.gov)
                                            175 West Jackson Boulevard, Suite 1450
                                            Chicago, IL 60604-2615
                                            (312) 596-6049
                                            (312) 353-7398 (fax)
       Case: 3:19-cv-00809-wmc Document #: 143 Filed: 05/03/21 Page 2 of 2




                                              Attorneys for Plaintiff the United States
                                              Securities and Exchange Commission


                                 CERTIFICATE OF SERVICE

I hereby certify that on May 3, 2021, I served a true and correct copy of the foregoing filing on

all counsel of record through the Court’s ECF filing system.



                                                     By: Doressia L. Hutton
